Citation Nr: 1433949	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-44 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for shin splints of the right leg.

2.  Entitlement to service connection for bilateral fibrocystic breast disease. 

3.  Entitlement to an initial compensable rating for patellofemoral pain syndrome of the right knee.

4.  Entitlement to an initial compensable rating for shin splints of the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 2005 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in San Diego, California.  Due to the location of the Veteran's current residence, jurisdiction of this appeal is with the RO in Buffalo, New York.

Although in her October 2010 substantive appeal, the Veteran indicated that she was not appealing the initial rating assigned to her right knee disability, the RO proceeded to readjudicate that issue in January 2013 and March 2013 supplemental statements of the case.  As the RO's actions have indicated to the Veteran that such issue remains on appeal, the Board considers that that issue is properly before it.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers her request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

The initial rating claims being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran exhibited shin splints of the right leg or residuals from the in-service shin splints of the right leg.

2.  The Veteran has bilateral fibrocystic breast disease that is as likely as not related to her military service.


CONCLUSIONS OF LAW

1.  Shin splints of the right leg were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for bilateral fibrocystic breast disease have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the issue of service connection for bilateral fibrocystic breast disease, as the Board is granting that benefit in full, no further discussion of VA's duties is necessary.  The Veteran was provided appropriate notice in connection with the claim of right leg shin splints in June 2009.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of her claim.  A pertinent fee-based examination was obtained in July 2009.  38 C.F.R. § 3.159(c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

		1.  Shin Splints of the Right Leg

The Veteran's STRs show that her January 2005 enlistment examination revealed normal lower extremities.  She denied any pertinent symptomatology in her report of medical history.  In August 2007, the Veteran complained of bilateral shin pain since 2006.  X-rays suggested resolving and/or improving in the stress to both shins.  The Veteran was diagnosed with bilateral shin splints, resolving.  In October 2007, the Veteran complained of shin pain and a past medical history of stress fractures.  The Veteran was diagnosed with shin splints in November 2007, although a bone scan was negative.  She was again diagnosed in December 2007 and June 2008.  In her 2009 discharge report of medical history, the Veteran answered yes to arthritis, rheumatism or bursitis; and swollen or painful joints.  She denied impaired use of legs and bone, joint or other deformity.

The Veteran was afforded a fee-based examination in July 2009.  She reported that her pain began in the middle of boot camp about four years ago.  Examination of the right tibia revealed no tenderness to palpation, swelling, inflammation, heat, erythema, crepitus, malunion, or nonunion.  The Veteran was diagnosed with right shin splints, resolved.  

There are no post-service treatment records showing shin splints of the right leg or residuals from the in-service shin splints.  

Based on a review of the evidence, the Board concludes that service connection for shin splints of the right leg is not warranted.  Although the Veteran's STRs show several diagnoses of shin splints during her service, a current disability or residuals from the in-service shin splints have not been shown at any time since the claim for service connection.  As discussed above, the fee-based examiner opined that the Veteran's right shin splints had resolved and there were no abnormal physical findings shown on examination.  No medical professional has opined that the Veteran currently has shin splints of the right leg.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of shin splints of the right leg or residuals from the shin splints during service at any time during the appeal period.  

The Veteran is competent to report having right shin pain.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that she has had shin splints of the right leg at any time during the appeal period.  The fee-based examination as discussed above took into account the Veteran's reports, but no shin splints of the right leg were shown on examination.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of shin splints of the right leg falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for shin splints of the right leg in June 2009 have shin splints of the right leg or residuals from the in-service shin splints been shown.  See Brammer at 225.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for shin splints of the right leg.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for shin splints of the right leg is denied.  See 38 U.S.C.A §5107.

		2.  Bilateral Fibrocystic Breast Disease

The Veteran's STRs show that she was diagnosed with fibrocystic breast disease in November 2008.

The July 2009 fee-based examiner opined that there was no diagnosis of fibrocystic breast disease.  The examiner opined that a diagnosis would require more workup and was beyond the scope of that one-time examination.  An ultrasound was ordered; however, the Veteran cancelled due to moving to a different state.  

Private treatment records reflect a diagnosis of breast fibrocystic disease in October 2010.

Based on a review of the evidence, the Board concludes that service connection for bilateral fibrocystic breast disease is warranted.  The Veteran's STRs show a diagnosis of that disability in service, while post-service records during this appeal also show a diagnosis.  The Veteran has not reported incurring any event, injury, or disease to her breasts between her military service and the post-service diagnosis.  Although such disability was not shown at the July 2009 fee-based examination, the examiner did opine that to make a diagnosis would require more workup.  In this case, considering the in-service and post-service diagnoses, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that service connection for bilateral fibrocystic breast disease is warranted.  Therefore, service connection for bilateral fibrocystic breast disease is granted.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for shin splints of the right leg is denied.

Entitlement to service connection for bilateral fibrocystic breast disease is granted.


REMAND

A remand is necessary for the initial rating issues.  The Veteran was afforded a VA examination in July 2010 for other issues not on appeal, which contained some findings pertinent to the initial rating issues.  However, this examination did not fully evaluate the Veteran's right knee and left shin.  As this examination is not adequate, and as it occurred over four years ago, the Board finds that a remand is necessary to afford her a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received, including from the VA Upstate New York Healthcare System.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the current level of severity of her service-connected right knee and left shin disabilities.  The claims file and copies of any pertinent records must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should provide sufficient findings to evaluate the right knee and left shin, to include range of motion of the right and left knees and left ankle and the degree of any functional loss.  

3.  Ensure that the examination report complies this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


